DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 have been received and reviewed by the examiner.

Drawings
The drawings submitted on 3/6/2020 are acknowledged and approved.

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach of the apparatus, and method using the claimed apparatus, of producing polymeric nanofibers by electric or electrostatic spinning of a polymer solution or melt, wherein the spinning electrode comprises of a conduit, a spinning surface on the conduit, a screw shaft within the inner space of the 

The closest prior art includes:
CN205474132 (from IDS) that teaches of a reservoir 100 and a screw shaft with conduit inside 500.  This is a different configuration from the claimed arrangement and further lacks the magnetic coupling.
WO 2016/152999 (from IDS) teaches of nanofiber formation and teaches of a screw shaft 5 located within a conduit 3 (heating cylinder).  However, the reference does not teach the claimed arrangement of the conduit with a reservoir and of the magnetic coupling.
Takahashi (US 2009/0127748) teaches of a conduit 17 for a device informing fibres, and within a rotating container 1.  The reference lacks teaching of the particular arrangement in relation to the conduit, screw shaft, reservoir, and of the magnetic coupling.
Renecker (US 6382526) teaches of a conduit 11 located within a reservoir 34, however, lacks the claimed screw shaft and magnetic coupling.
Till (US 2810426) teaches of a conduit 4 (spray tube) within a reservoir 9 (open ended cylinder).  The reference lacks screw shaft and magnetic coupling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
See attached PTO-892 form, and further:
Cocciadiferro (US 2005/0029391) is directed to a film unwinding apparatus, and of note is the magnetic coupling for the drive shaft.
Sumida (US 2010/0148405) teaches of a nanofiber device with a rotating head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744